Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered September 24, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and criminal possession of a weapon in the second degree (§ 265.03 [2]). Contrary to the contention of defendant, his waiver of the right to appeal was voluntary, knowing and intelligent (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Moissett, 76 NY2d 909, 910-911 [1990]). That waiver encompasses his contention concerning Supreme Court’s ruling on the appropriate lineup procedure to be employed (see Kemp, 94 NY2d at 833), as well as his contention concerning the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). To the extent that the contention of defendant that he was denied effective assistance of counsel survives his plea of guilty (see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]), we conclude that his *1216contention lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present—Scudder, J.P., Kehoe, Smith, Pine and Hayes, JJ.